Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 14, 2018

                                      No. 04-18-00034-CV

                        IN THE INTEREST OF A.E.C., A.S.C., A.C.,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI10644
                          Honorable Nick Catoe Jr., Judge Presiding


                                         ORDER
        The clerk’s record was due to be filed with this court on February 9, 2018. See TEX. R.
APP. P. 35.1. Thereafter, the Bexar County District Clerk notified this court that Appellant has
not paid the clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s
record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court